Dismissed and Memorandum Opinion filed July 3, 2012.




                                           In The

                           Fourteenth Court of Appeals
                                       ____________

                                   NO. 14-12-00512-CR
                                     ____________

                     RONALD DEAN GOODWIN, JR., Appellant

                                              V.

                           THE STATE OF TEXAS, Appellee


                        On Appeal from the 405th District Court
                               Galveston County, Texas
                           Trial Court Cause No. 08CR1047


                           MEMORANDUM OPINION

       Appellant entered a guilty plea to indecency with a child and received deferred
adjudication probation. The State subsequently moved to adjudicate appellant’s guilt. In
accordance with the terms of a plea bargain agreement with the State, the trial court
adjudicated appellant guilty and sentenced appellant on April 20, 2012, to confinement for
10 years in the Institutional Division of the Texas Department of Criminal Justice.
Appellant filed a pro se notice of appeal. We dismiss the appeal.

       The trial court entered a certification of the defendant’s right to appeal in which the
court certified that this is a plea bargain case, and the defendant has no right of appeal. See
Tex. R. App. P. 25.2(a)(2). The trial court’s certification is included in the record on
appeal. See Tex. R. App. P. 25.2(d). The record supports the trial court’s certification.
See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim. App. 2005).

      Accordingly, we dismiss the appeal.


                                     PER CURIAM


Panel consists of Justices Boyce, Christopher, and Jamison.
Do Not Publish — TEX. R. APP. P. 47.2(b)




                                            2